On December 19, 1921, Clara Neustadt (the appellee here) was about fifteen years of age and lived with her parents on the east side of Union street in the city of Indianapolis. On the evening of that day, she had been at the home of a neighbor on the opposite side of the street. About 7:30 that evening, she was crossing the street toward her home, and when within about one step of the east sidewalk, she was struck by a north-bound automobile driven by Anton J. Wichmann (the appellant here). She sustained a fracture of the left femur and was otherwise slightly injured. She was taken to the hospital and the surgeon who attended her found it necessary to unite the broken femur by the use of a metal plate. She was in the hospital more than three months. As a result of the injury, her left leg is shorter than normal. She suffered much pain and incurred considerable financial expense. The jury returned a verdict for $1,650. The defendant submitted sixty-three interrogatories which were answered by the jury. In response to certain of the interrogatories, the jury found that, at the time of the accident, the automobile was going at an unreasonably high rate of speed. The defendant's motion for a new trial was overruled. We have patiently considered all the alleged errors, including the large number of instructions, and we find nothing that would justify a reversal on the application of the appellant.
Judgment affirmed.